           Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF SHERVIN                       Case No. 1:19-mc-00503-RA
 PISHEVAR FOR AN ORDER TO TAKE
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28
 U.S.C. § 1782



                  DECLARATION OF THE RT HON. DOMINIC GRIEVE QC

            I, Dominic Grieve, hereby declare as follows:

       1.       I submit this declaration in support of Petitioner’s Memorandum of Law In

Response to Brief of Amici Curiae Reporters Committee Freedom of the Press and Media

Legal Defence Initiative (“Amici Brief”) and in Support Of Petitioner’s Application And

Petition for An Order To Conduct Discovery For Use In Foreign Proceedings Pursuant To 28

U.S.C. §1782 (the “1782 Application”).

       2.       I have been retained by Petitioner to express an opinion on various aspects of

journalistic privilege raised by the Amici Brief . Unless otherwise indicated, all facts set forth

in this declaration are based upon: (a) my personal knowledge and research; (b) my review of

relevant documents, including the Amici Brief and other memorandum of law and supporting

documents filed in this matter; and (e) information supplied to me by the Petitioner or its

officers, directors, and employees, or professionals retained by them.

       3.       Capitalized terms not otherwise defined herein shall have the meanings

ascribed to them in the 1782 Application and accompanying memorandum of law.

      I.     BACKGROUND AND QUALIFICATIONS

       4.       I am a barrister practising at the Bar of England and Wales since 1980. I was

made a Queen’s Counsel in 2008. During my practice I have done both criminal and civil




                                                1
         Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 2 of 9



work and acted as a prosecuting counsel in criminal cases.

        5.      I served as the Member of Parliament (MP) for Beaconsfield from 1997 to

2019, and served as Shadow Home Secretary from 2008 to 2009. During my service, I was

appointed to the opposition front bench in 1999 as spokesman on Constitutional affairs and

moved to the Home affairs team covering criminal justice in 2001 before being made shadow

Attorney General in 2003. In 2008 I was made shadow Home Secretary and shadow Justice

Secretary in 2009. I also served as a member of the Standards and Privileges Committee and

Chairman of the Intelligence and Security Committee of Parliament.

        6.      I was recognised for my work in Parliament with three awards:

Parliamentarian of the Year in 2005 and in 2014 by a Lifetime Achievement award from

Liberty, followed by the Halsbury Rule of Law Award in 2015, both for my support of

Human Rights I have specialised on issues relating to Law and Order, civil liberties and

international affairs.

        7.      From May 2010 to July 2014, I held the office of Attorney General of England

and Wales and Advocate General for Northern Ireland. The Attorney General is the principal

legal adviser to the United Kingdom government with a wide range of responsibilities to

ensure the maintenance and promotion of the Rule of Law throughout government. These

include responsibility for the superintendence of the work of the Crown Prosecution Service

of England and Wales and its Director of Public Prosecutions and power to intervene in a

number of fields to protect the smooth administration of justice including by bringing

proceedings for contempt of court, as Guardian of the Public Interest, a role that has to be

discharged entirely separately and uninfluenced by any party political considerations from

government . In that capacity I personally brought and presented proceedings for contempt of

court against a number of publishers of United Kingdom newspapers including the leading

case of Attorney General v (1) MGN Ltd (2) News Group Newspapers Ltd [2011] EWHC



                                               2
           Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 3 of 9



2074 (admin) (ENG) which concerned the improper reporting of background matters to a

criminal investigation in a manner that would have undermined the possibility of a fair trial

for the suspect.

       8.       As Attorney General I was also involved in ensuring by reasoned persuasion

that the balance of freedom of expression against that of the right to a fair trial and fair

process is observed by the press. Since leaving ministerial office I have continued to take an

active interest in the current debate on balancing civil liberties and human rights with

security.

       9.       I attach my CV as Exhibit 1.

     II.     SECTION 10 OF THE CONTEMPT OF COURT ACT 1981

       10.      I understand that the Respondent, Mr. Baram, came into possession, as a

journalist, of a document purporting to be a Police Report of the City of London Police

(COLP), concerning the Petitioner. This document is a forgery, as established by aCOLP

internal inquiry. That forged COLP Report was given to the Respondent by an individual

whom he can identify (Forged Distributor 1), who himself claimed to have received it from

another unnamed individual (Forged Distributor 2). Material from the forged report was

published online by the Respondent, after he knew that the document was not authentic, as he

had been informed by COLP twice before publication (in emails on October 20, 2017 and

October 24, 2017). The Petitioner is seeking disclosure of the identity of Forged Distributor

1 in the courts of New York, so as to be able to pursue civil and criminal claims in the

English courts for the creation and circulation of the forgery and the damage to him which

resulted from it. The Respondent is resisting that claim on the grounds of “journalistic

privilege” as enshrined in section 10 of the Contempt of Court Act 1981 (the Act).

       11.      The Amici Brief makes direct reference to the Respondent’s purported right to

withhold the identity of Forged Distributor 1 on the grounds of “international reporter source



                                                 3
        Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 4 of 9



confidentiality protections.” See Amici Brief, at 7.

       12.     I have been asked for my opinion on the correct interpretation and application

of the journalistic privilege in the circumstances outlined above. Under English law, this

necessarily involves the interpretation and application of section 10 of the Act and how a

court in England will approach the requirement in that section that “…no court may require a

person to disclose the source of information contained in a publication for which he is

responsible…unless that disclosure is necessary in the interests of justice or national security

or for the prevention of disorder or crime.”

       13.     The Contempt of Court Act 1981 was brought in to provide a fairer balance

between the right to freedom of expression and the interests of justice in its widest sense. It

sought to reflect the principles of the European Convention on Human Rights (ECHR) and in

particular Article 10, which has since been incorporated into English law in the Human

Rights Act 1998. Section 10 of the Contempt of Court Act was intended to give journalists a

measure of protection against having to disclose their sources so as to protect both their right

to privacy of receiving communications and their right to freedom of expression. It is widely

recognised in the United Kingdom and in countries adherent to the ECHR that a free press is

a bulwark of freedom and democracy and Section 10 of the Act was designed to reflect this.

But freedom and democracy are also dependent on the operation of the rule of law and the

ability to investigate and prosecute criminal acts fairly and fearlessly and to ensure that

individuals cannot enjoy immunity from the consequences of their criminal and tortious acts.

       14.     In consequence the privilege created by section 10 is not and was not intended

to be absolute. Its application requires in every case a fact sensitive balancing test between

the need for a journalist source to be identified and the desirability of preserving the ability of

the press to protect its sources and to function and thus its freedom. The Act makes clear the

circumstances in which it may not operate. In the case of the prevention of disorder and



                                                4
        Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 5 of 9



crime, the words are lifted directly from the text of the ECHR. But in addition the “interests

of justice” cover the right of individuals such as the Petitioner to seek and obtain redress

through the courts for tortious or criminal acts that may have been done to them, the “rights

and freedoms of others” referred to in the ECHR.

       15.     Forgery, contrary to the Forgery and Counterfeiting Act 1981, is a serious

offence. The creation of the forged COLP report was plainly done with the intention of

damaging the Petitioner and criminal and civil liability will attach to its creator and any

person who makes use of it when he knows it to be false with the intention of inducing an act

to another’s prejudice. As such, a prima facie case for its commission by Forged Report

Distributor 1 and, if he exists, Forged Report Distributor 2 are plainly made out. Establishing

the identity of Forged Distributor 1 is therefore critical to taking any investigation into the

forgery forward and there is on the evidence in this case no other viable route to doing this.

There are in addition other possible criminal offences made out against them. These include

offences under the Fraud Act 2006, for false representations designed to cause loss to the

Petitioner. While most prosecutions in England and Wales are brought by the Crown, there is

nothing to prevent an individual bringing a private prosecution if no public prosecution takes

place. But I am of the opinion that if the name of Forged Distributor 1 becomes available

there would be a strong public interest in a criminal investigation taking place into how he

came into possession of a forged document purporting to originate from the Police. I would

expect such an investigation and a prosecution to occur thereafter if the investigation meets

the evidential threshold for one.

       16.     As Attorney General, I would have been extremely concerned at any

suggestion that the operation of Section 10 of the Act was being used to prevent a criminal

investigation and possible prosecution which related not just to a breach of confidentiality in

relation to a source supplying information to a journalist but to the creation of a false and



                                                5
        Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 6 of 9



fraudulent narrative designed to do harm to others, through the supply of forged documents to

journalists. It is noteworthy that the Amici Brief makes no attempt whatsoever to examine the

issue on its facts. It simply sets out a justifying narrative for journalistic privilege on the basis

that “journalists consistently rely on …confidential sources to break news stories that serve

the public interest”. See Amici Brief, at 2.

        17.     While journalistic freedom is very important, the public interest in preventing

serious crime is of great importance too. Prevention in this context includes bringing to

justice the perpetrators of serious crime, as without it an environment of impunity is created

for criminals. Seeing that the evidence available in this case supports the view that the

Petitioner has been the victim of a deliberate attempt to damage him by the creation of a false

and fraudulent narrative based on a forged document, claimed to originate from a public

authority with responsibility for law enforcement, I would expect the English courts to give

this very considerable weight in the balancing exercise they carried out, contrary to the

impression conveyed in the Amici Brief.

        18.     In contrast, the public interest arguments for journalistic privilege to apply are

weak. The Petitioner is seeking to argue for a right of non disclosure of a source, when he

was aware before using that source for his article that the document he had received from the

source could not be relied upon as a source of true information. It is difficult to see how this

can be reconciled with the principals and the rules of journalistic ethics which underpin the

public interest rationale behind giving journalists privileges in protecting their sources.

        19.     Case law available emphasizes the case specific nature of the exercise that a

court will carry out and that the detailed facts of this case are highly relevant . The

jurisprudence of the European Court of Human Rights in Goodwin v UK 17488/90 22

EurCtHR 123, (March 27 1996), which remains the key authority on how the balancing

exercise needs to be approached, established that the receipt of a confidential internal



                                                  6
        Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 7 of 9



company document damaging to the company was not good grounds for requiring disclosure

of the source as only “an overriding requirement in the public interest” could do so. A clear

case of necessity for disclosure must be established.

       20.     Such an example of necessity can be seen in Ashworth Hospital Authority v

MGN Ltd [2002] UKHL 29. There the Defendant newspaper published an article on a mass

murderer held in a special hospital, using details and extracts from his confidential medical

file that had come from an intermediary who had received it from a source who was likely to

be a member of staff of the Claimant. The House of Lords, then the UKs highest court,

upheld the order for the disclosure of the identity of the intermediary, notwithstanding that

some of the information had already been put into the public domain by the mass murderer

himself. It held that the breach of confidence in confidential medical information being

leaked, justified the Claimant in establishing its source. The newspaper was on notice that the

information had been obtained in breach of that duty of confidence.

       21.     This is what we have here. The present case can also readily be distinguished

from the facts in Goodwin, which concerned the unsolicited receipt by a journalist of

confidential material in relation to a company and where an injunction had been granted to

prevent its publication. The order to divulge the identity of the source was seen as

unnecessary and therefore in breach of Article 10. In contrast in this case, if no order were

made it becomes possible for any forger or fraudster to place in the public domain material

highly damaging to others by the intermediary of a complaisant journalist, especially when

the journalist knew, or should have known, that the information he was publishing was from

a forged document. In this way, an important aspect of the rule of law is undermined by the

ability of a fraudster to use an unsuspecting journalist for his or her own ends.

       22.     It is important to emphasise that the English courts are not, in any event bound

by the jurisprudence of the European Court. They will seek to apply the principles the



                                                7
        Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 8 of 9



European Court identifies, but they will exercise their own discretion on how Section 10 of

the Act should be applied.

       23.     There is no sense in which it can be argued that journalistic privilege must

prevail, as the Amici brief suggests. For the above reasons, I believe that an English court

would on the facts of this case order disclosure of the identity of Forged Distributor 1 on

grounds of both public interest and necessity. It is in the public interest for the source to be

disclosed to promote the rule of law and bring to justice the perpetrators of a fraud. And it is a

matter of necessity because Mr. Pishevar has no reasonable alternative method by which to

seek the information.




                                                 8
Case 1:19-mc-00503-RA Document 29 Filed 01/07/20 Page 9 of 9
